Citation Nr: 0628872	
Decision Date: 09/12/06    Archive Date: 09/20/06	

DOCKET NO.  04-06 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to a higher initial disability evaluation for 
post-traumatic stress disorder (PTSD), evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from August 1942 to November 
1945.  His medals and badges include The Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
VARO in Louisville, Kentucky, that granted service connection 
for PTSD and assigned a 10 percent disability evaluation, 
effective May 18, 2001, the date of receipt of the claim for 
disability benefits.

A review of the evidence of record discloses that service 
connection for residuals of a right shoulder injury, a right 
hip disability, and low back disability was denied by rating 
decision dated in June 2004.  It was also determined that new 
and material evidence had not been received sufficient to 
reopen a claim for entitlement to service connection for 
residuals of a cold weather injury to both feet.  The veteran 
was notified of the denial actions by communication dated in 
June 2004.  

In accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2005), this appeal has been advanced on the Board's docket 
for good cause shown.


FINDINGS OF FACT

1.  VA has complied with the notification and assistance 
requirements under the laws and has obtained and developed 
all evidence necessary for an equitable disposition of the 
matter on appeal.  

2.  Symptoms attributable to the veteran's PTSD have been 
described as only mild in degree.  





CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 
percent for the veteran's PTSD have not been met at any time 
during the appeal.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or essentially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is instructed to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with the provisions 
of 38 C.F.R. § 3.159(b)(1).

The Board also notes that during the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented for the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

A review of the record shows by communications dated in July 
2002 and September 2002, the veteran was informed what the 
evidence had to show to establish entitlement to the benefits 
sought.  In the February 2004 statement of the case he was 
provided with the criteria for increased ratings for PTSD.  
He was not apprised of information regarding the effective 
date for disability benefits, but this admission is 
essentially harmless in light of the denial of the claim.  

With regard to the duty to assist him, service records and 
post service records have been obtained and associated with 
the claims file.  The veteran was accorded a psychiatric 
examination by VA in November 2002 and the report of the 
examination has been associated with the claims folder.  
Additionally, the record shows that he was scheduled for a 
hearing with a traveling Veterans Law Judge of the Board in 
March 2005.  

In view of the foregoing, the Board believes there is no 
reasonable possibility that further assistance or development 
of the claim would result in a grant of the benefits sought.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  The Board finds that further development is not 
warranted and also finds the veteran has not been prejudiced.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability evaluations are determined for the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated 
during active military service and their residual conditions 
in civil occupations generally.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.1, 4.3, (2005).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with an initial rating 
(a claim for an original rating) and the claim for an 
increased rating.  It indicated that in the case of an 
initial rating, such as in the instant case, separate ratings 
may be assigned for several periods of time, based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Under the formula for rating mental disorders, a 10 percent 
rating is provided when there is occupational and social 
impairment due to mild transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.

The next higher rating of 30 percent is provided when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  

The next higher rating of 50 percent is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; (i.e., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating of 70 percent is provided when there 
is occupational and social impairment, with deficiencies in 
both areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

The maximum rating of 100 percent is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF) scores are rated by a 
scale reflecting the "psychological, social, and occupational 
functioning on the hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richards v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV), page 32.

A score of 61 to 70 is warranted when there are "some mild 
symptoms...or some difficulty in social, occupational, or 
school functioning..., but generally functioning pretty well, 
has some meaningful interpersonal relationships."  

Analysis

The Board assures the veteran that it has thoroughly reviewed 
the record in conjunction with his case.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzalez v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122, 129 (2000) (the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant).   

After review of the evidence and the pertinent provisions of 
the Rating Schedule set forth above, the Board finds that the 
manifestations of the veteran's PTSD do not more nearly 
approximate the criteria for a rating in excess of 10 percent 
at any time during the appeal.  

The pertinent evidence of record includes the report of a VA 
psychiatric examination of the veteran in November 2002.  It 
was indicated the veteran had had no substantial psychiatric 
symptoms during the past year.  Notation was made of some 
residual symptoms of PTSD, including occasional nightmares 
and some intrusive recollections.  However, there had been no 
significant episodes of anxiety.  The veteran retired from 
farming and was no longer employed.  The veteran indicated 
that he "does quite well and gets along very well."  He 
referred to occasional intrusive recollections and some 
distressing dreams.  

On examination there was no impairment of thought process or 
communication.  There was no evidence of psychotic 
symptomatology.  The veteran was well dressed, appeared 
appropriate, and interacted positively.  The veteran was 
fully oriented.  He gave no evidence of memory loss.  Rate 
and flow of speech was good.  He had had no problems of panic 
attacks in the past.  He denied any problem with depression, 
although notation was made that he was taking 40 milligrams 
of Paroxetine each day.  There was no evidence of impaired 
impulse control.  Reference was made to occasional 
nightmares.  There were no other symptoms to report.  The 
Axis I diagnosis was PTSD.  There was no Axis II diagnosis.  
The veteran was given a GAF score of 68.  It was stated that 
there were some mild symptoms left over from his history of 
PTSD.  

Also of record is an April 2003 statement from the veteran's 
son and daughter.  They referred to their awareness of mental 
and physical suffering the veteran had experienced throughout 
his adult life.  

Also of record were reports of VA outpatient visits on 
periodic occasions during the last few years for various 
problems, including an outpatient visit in May 2003 at which 
time the veteran complained primarily of arthritis.  

At the time of a December 2003 visit, a depression screen was 
performed.  Notation was made that the veteran's depression 
screen was negative.

In view of the foregoing, the Board finds that the disability 
picture pertinent to the veteran's psychiatric symptomatology 
does not warrant a disability rating in excess of 10 percent 
at any time during the appeal.  As indicated above, at the 
time of examination by VA in November 2002, it was noted the 
veteran had had no substantial psychiatric symptoms during 
the past year.  The degree of impairment attributable to his 
PTSD was described as no more than mild in degree.  The 
veteran was retired so there was no specific indication of 
interference with occupational functioning.  There was also 
no indication of difficulty interacting with others.  The 
veteran's children have submitted a statement expressing 
their recollection of the veteran's problems since service, 
but their statement refers to a number of problems the 
veteran experienced over the years in addition to psychiatric 
impairment.  The reports of VA outpatient visits on periodic 
occasions in 2002 and 2003 give no indication of the presence 
of any appreciable social or industrial impairment.  
Accordingly, the Board finds the preponderance of the 
evidence is against the claim for an increased rating.  


ORDER

An initial disability rating in excess of 10 percent for PTSD 
is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


